Citation Nr: 1642487	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bone cancer.

2.  Entitlement to service connection for arterial fibrillation.

3.  Entitlement to an increased initial rating for a left knee disability, currently rated 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970, and from December 1990 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran provided testimony regarding the issue of a higher initial rating for a left knee disability at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an August 2015 decision, the Board denied the claim for a higher initial rating for a left knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a June 2016 Order, the Court granted a June 2016 Joint Motion for Remand filed by the parties, and remanded the issue for further development. 

In August 2015, the Board also remanded a claim for service connection for kidney cancer to the Agency of Original Jurisdiction for the issuance a statement of the case regarding that issue.  In April 2016, the Veteran filed a substantive appeal to the Board.  On the substantive appeal, the Veteran indicated that he wanted to testify at a hearing regarding that issue at the Board's Office in Washington, D.C.  As the Veteran wants to testify at a hearing regarding that issue prior to adjudication by the Board, the Board will not adjudicate that issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction.

REMAND

A February 2016 rating decision denied claims for service connection for bone cancer and arterial fibrillation.  In March 2016, VA received a notice of disagreement, indicating that the Veteran disagreed with the denials of those issues.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that March 2016 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of service connection for bone cancer and arterial fibrillation for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a June 2016 Joint Motion for Remand, the parties agreed that the Board, in the August 2015 decision, did not provide adequate reasons and bases for denying a higher initial rating for a left knee disability.  Specifically, the parties stated that the Board should have discussed both objective and subjective evidence of instability of the left knee in its decision.  The Board notes that the most recent VA medical examination report regarding the severity of the Veteran's left knee disability is dated October 2010.  Therefore, a remand is necessary to schedule the Veteran for a more contemporary examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for bone cancer and arterial fibrillation.  Notify the Veteran of his appeal rights and that he must file timely substantive appeals if he wants appellate review of those issues.  If the Veteran perfects an appeal, return those issues to the Board.  

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for a left knee disability.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records.  

3.  Schedule the Veteran for a VA examination by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  A complete rationale should be provided for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the left knee, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the left knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should also note whether there is ankylosis of the knee.  

4.  Then, readjudicate the claim for a higher initial rating for a left knee disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

